                Case 17-23168-PGH         Doc 100      Filed 01/07/20     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

In re:                                                          Case No. 17-23168-JKO

JEFFREY WAYNE DIAL                                              Chapter 7

               Debtor.
                                                 /

                          NOTICE OF DEPOSIT OF FUNDS WITH THE
                             U.S. BANKRUPTCY COURT CLERK

         Notice is hereby given that:

         (X)     The Trustee has a balance of $10,878.20 remaining in her bank account which
                 represents unpresented checks drawn and mailed to creditors of the above named
                 Debtor in accordance with the Order for Payment of Dividends. Your Trustee has
                 made a good faith effort to verify the correct mailing address for said creditor(s)
                 and deliver the funds before presenting this notice. More than sufficient time has
                 passed for these checks to be presented for payment; or

         ()      The Trustee has a balance of $ remaining in her bank account which represents
                 small dividends as defined by F.R.B.P. 3010.

         Attached and made apart of this notice is a list, pursuant to F.R.B.P. 3011, of the names,

claim numbers and addresses of the creditors and the amounts to which they are entitled.

         WHEREFORE, your Trustee hereby gives notice that the above stated sum has been

deposited with the Clerk of the U.S. Bankruptcy Court, Southern District of Florida, to affect

closing of this estate.

Dated: January 7, 2020                               /s/ Sonya S. Slott, Trustee
                                                     Sonya S. Slott, Trustee
                                                     P.O. Box 15580
                                                     Plantation, FL 33318
                                                     (954) 423-4469
Cc:
Via CM/ECF:
Assistant U.S. Trustee’s Office
USTPRegional21.MM.ECF@usdoj.gov
            Case 17-23168-PGH       Doc 100   Filed 01/07/20   Page 2 of 2




CASE NO.: 17-23168-JKO

Claim #                  Creditor                Amount Allowed       Amount of
                                                                      Dividend
               JEFFREY WAYNE DIAL                       $10,878.20       $10,878.20
                    5907 LEE ST
               HOLLYWOOD, FL 33021
   Total:                                                                $10,878.20
